      Case 3:18-cv-00296-LRH-CLB Document 144 Filed 01/30/20 Page 1 of 3




1    Robert D. Mitchell (admitted pro hac vice)
     William M. Fischbach III (admitted pro hac vice)
2    Fletcher R. Carpenter (admitted pro hac vice)
     Jason C. Kolbe, Nevada Bar No. 11624
3
     Kevin S. Soderstrom, Nevada Bar No. 10235
4

5    Camelback Esplanade II, Seventh Floor
6    2525 East Camelback Road
     Phoenix, Arizona 85016-4229
7    Telephone: (602) 255-6000
8    Fax: (602) 255-0103
     E-mails: rdm@tblaw.com; wmf@tblaw.com;
9    frc@tblaw.com; jck@tblaw.com; kss@tblaw.com
10
     Counsel for Defendant/Counterclaimant Martin Tripp
11
                             UNITED STATES DISTRICT COURT
12

13                                  DISTRICT OF NEVADA

14                                                   Case No. 3:18-cv-00296-LRH-CBC
     TESLA, INC., a Delaware corporation,
15
                                                     DEFENDANT/COUNTERCLAIMANT
16                               Plaintiff,
                                                     MARTIN TRIPP’S MOTION TO SEAL
                                                     NOTICE OF THIRD-PARTY
17   vs.
                                                     DEPOSITION OF ELON MUSK
18
     MARTIN TRIPP, an individual,
19
                                 Defendant.
20

21   MARTIN TRIPP, an individual,
22
     Counterclaimant,
23

24
     TESLA, INC., a Delaware corporation,
25

26
     Counterdefendant
27
                                                 1
28
      Case 3:18-cv-00296-LRH-CLB Document 144 Filed 01/30/20 Page 2 of 3




1           Defendant/Counterclaimant Martin Tripp moves to seal his Notice of Third-Party
2    Deposition of Elon Musk (“Notice”) [ECF No. 143] filed contemporaneously with this
3    motion. Pursuant to the October 10, 2018 Protective Order in this case [ECF No. 43] and the
4    Court’s December 13, 2019 order [ECF No. 126], the Notice shall be filed under seal due to
5    its confidential nature and the sensitive information contained therein.
6           Tripp therefore requests that the Court grant this motion to seal.
7           DATED this 30th day of January, 2020.
8                                           TIFFANY & BOSCO, P.A.

9

10
                                               By
11                                               Robert D. Mitchell
12                                               William M. Fischbach III
                                                 Camelback Esplanade II, Seventh Floor
13                                               2525 East Camelback Road
                                                 Phoenix, Arizona 85016-4229
14
                                                 Counsel for Defendant/Counterclaimant
15

16

17

18

19

20

21

22

23

24

25

26

27
                                                   2
28
      Case 3:18-cv-00296-LRH-CLB Document 144 Filed 01/30/20 Page 3 of 3




1                                       PROOF OF SERVICE
2           I am employed in the County of Maricopa, State of Arizona. I am over the age of 18
3    and not a party to the within action; my business address is Tiffany & Bosco, P.A. 2525 E.
4    Camelback Road, Suite 700, Phoenix, Arizona 85016.
5           On January 30, 2020, I served the following described as:
6           DEFENDANT/COUNTERCLAIMANT MARTIN TRIPP’S MOTION TO
            SEAL NOTICE OF THIRD-PARTY DEPOSITION OF ELON MUSK
7
            on the following interested parties in this action:
8
         Rory T. Kay                                Michael Lifrak
9        MCDONALD CARANO LLP                        Jeanine M. Zalduendo
10       2300 West Sahara Avenue, Suite             Alex Bergjans
         1200                                       Aubrey Jones
11       Las Vegas, Nevada 89102                    QUINN EMANUEL URQUHART &
         rkay@mcdonaldcarano.com                    SULLIVAN, LLP
12
         Attorneys for                              865 S. Figueroa Street, 10th Floor
13       Plaintiff/Counterdefendant Tesla, Inc.     Los Angeles, California 90017
                                                    michaellifrak@quinnemanuel.com
14       Alex Spiro                                 jeaninezalduendo@quinnemanuel.com
15       QUINN EMANUEL URQUHART                     alexbergjans@quinnemanuel.com
         & SULLIVAN, LLP                            aubreyjones@quinnemanuel.com
16       51 Madison Avenue, 22nd Floor              Attorney for Plaintiff/Counterdefendant
         New York, New York 10010                   Tesla, Inc.
17
         alexspiro@quinnemanuel.com
18       Attorney for
         Plaintiff/Counterdefendant Tesla, Inc.
19

20   [X] (BY E-MAIL) By transmitting the above documents to the above e-mail addresses.

21   [X] (STATE) I declare under penalty of perjury under the laws of the United States of

22   America that the foregoing is true and correct.

23          EXECUTED on this 30th day of January, 2020 at Phoenix, Arizona.

24

25
                                                        /s/ Kaleigh Stilchen

26

27
                                                    3
28
